Citation Nr: 1605256	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 
 
3.  Whether there was clear and unmistakable error (CUE) in an August 1995 rating decision that assigned a 50 percent disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD). 
 
4.  Whether there was clear and unmistakable error (CUE) in a December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1970.  He died in February 2007.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a March 2010 Administrative Review by the Director of Compensation and Pension Service.  The August 2007 rating decision denied service connection for the cause of the Veteran's death, entitlement to DIC pursuant to 38 U.S.C.A. § 1318, and entitlement to accrued benefits.  The March 2010 Administrative Review, in pertinent part, found the August 1995 and December 1997 rating decisions were not clearly and unmistakably erroneous for not granting a total schedular or TDIU rating for PTSD, and for not assigning an effective date earlier than April 4, 1997 for the grant of a TDIU rating, respectively.  The appellant had also initiated an appeal of the RO's finding that an April 1972 rating decision was not clearly unmistakably erroneous for assigning noncompensable disability evaluations for service-connected scars, but an April 2012 Board decision denied her appeal.  Hence, that matter is not before the Board.  

The Board remanded the claims on appeal for additional development in June 2011 and April 2012.

In March 2015, the Board issued a decision denying service connection for brain cancer for accrued benefits purposes, denying service connection for the cause of the Veteran's death, and finding that an August 1995 rating decision which granted a 50 percent rating for PTSD was not clearly and unmistakably erroneous.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued an order which granted a November 2015 joint motion of the parties for remand and for partial vacatur of the Board's March 2015 decision.  The Board decision was vacated to the extent that it denied service connection for the cause of the Veteran's death, and to the extent that it found that an August 1995 rating decision which granted a 50 percent rating for PTSD was not clearly and unmistakably erroneous.  The joint motion notes that the appellant abandoned her claim of entitlement to service connection for brain cancer for accrued benefits purposes.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

The March 2015 Board decision also remanded the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, and the claim that there was CUE in a December 1997 rating decision.  Following additional development of the evidence, a supplemental statement of the case issued in December 2015. 

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The November 2015 joint motion states that a December 2013 VA examiner's medical opinion regarding the Veteran's death was inadequate and that the Board must obtain a new medical opinion.  The joint motion states that the December 2013 VA opinion was inadequate because the VA medical examiner's opinion that the Veteran's brain cancer was not due to Agent Orange was based solely on the fact that brain cancer is listed in the "Limited Evidence of No Association category in the [] Agent Orange Update."  

The joint motion also states that the December 2013 VA examiner did not acknowledge two notations in the record of coronary artery disease and abnormal test results documented on January 3, 5, and 19, 2007.  

The joint motion vacated the Board's decision that an August 1995 rating decision which granted a 50 percent rating for PTSD was not CUE on the basis that there are VA medical records relevant to this claim that must be obtained.  The joint motion refers to a VA hospitalization report showing VA psychiatric hospitalization from October 24, 1994 to December 16, 1994.  The joint motion notes that the clinical records of the Veteran's treatment during the hospitalization are not of record.  The joint motion further pointed out that the VA hospital report refers to a November 15, 1994 VA neuropsychological testing report that is also not of record.  The Board notes that a December 1994 VA recreational therapy discharge note (located in Virtual VA) refers to an October 28, 1994 recreational therapy assessment.  The AOJ must obtain copies of these VA medical records if possible.  

The March 2015 Board decision remanded the appellant's claim that there was CUE in a December 1997 rating decision in order for the AOJ to obtain copies of the Veteran's records from the Vet Center in Monroe, Louisiana dated from March 1996 through April 4, 1997.  Although the Veteran's VA treatment records dated from March 1996 to April 4, 1997 were requested, there is no indication that a request was made for Monroe, Louisiana Vet Center records.  These records are not in the file and must be requested.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is inextricably intertwined with the claims alleging CUE in the December 1997 rating decision, and consideration of that matter must be deferred pending resolution of the CUE matters.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's clinical treatment records, including testing results, from his VA hospitalization from October 24, 1994 to December 16, 1994.  

Please ensure that the records include an October 28, 1994 VA recreational therapy assessment.  

Also, please ensure that the records obtained include a November 15, 1994 VA neuropsychological testing report.   

2.  Obtain copies of the Veteran's treatment records at the Vet Center in Monroe, Louisiana dated from March 1996 through April 4, 1997.  

3.  If the above records are not obtained and the AOJ determines the records were destroyed or that further attempts to locate or obtain these records would be futile, the AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  When the above actions have been accomplished, forward the Veteran's claims file to a VA clinician for review.  The clinician is asked to review the physical claims folder as well as the records on Virtual VA and VBMS and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had coronary artery disease and if so, whether such caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death.  The clinician should specifically acknowledge notations in the record of coronary artery disease (CAD) on January 3, 5 and 19, 2007, and the abnormal CT and echocardiogram results documented on January 3 and 5, 2007.  

5.  If the clinician opines that the Veteran's death was not related to CAD, request that an oncologist provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran developed cancer of the brain due to his presumed exposure to Agent Orange while serving in Vietnam.  The examiner is asked to give a detailed analysis supporting the opinion and should note that the fact that brain cancer is a disease listed in the "Limited Evidence of No Association category in the [] Agent Orange Update," is not fatal to the claim.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (examiner's opinion that service connection is not warranted "based solely on the fact that [the] disease is listed in the 'Limited Evidence of No Association' category in the []Agent Orange Update" is inadequate).  Relevant points addressed in the opinion may include but are not limited to why the physician finds studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing the condition, whether the time lag between exposure to Agent Orange and development of his brain tumor was consistent with the amount of time generally noted for tumor development and whether the condition manifested in an unusual manner.  

5.  If any benefits sought are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




